Citation Nr: 0419060	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for histoplasmosis, 
benign type, currently rated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO decision that denied the 
veteran's claims for higher ratings for bronchial asthma and 
histoplasmosis.  In June 2003, the veteran testified at a 
personal hearing before the undersigned via videoconference 
from the RO.  In December 2003, the Board granted the 
veteran's motion to advance his case on the Board's docket.  
In January 2003, the Board remanded this case to the RO.  

In a March 2004 rating decision, an increased rating of 50 
percent was granted for histoplasmosis, benign type, 
effective February 2002.  In addition, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was granted.  The Board notes that the United States Court of 
Appeals for Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of an increased rating 
for histoplasmosis, benign type, remains in appellate status.  




FINDINGS OF FACT

1.  The veteran's bronchial asthma does not result in 
pulmonary functioning of Forced Expiratory Volume in one 
second in the range from 40 to 55 percent of predicted value, 
the ration of Forced Expiratory Volume in one second to 
forced vital capacity in the range from 40 through 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) causes a systemic (oral or parenteral) 
corticosteroids.  

2.  The veteran's histoplasmosis, benign type, is not 
productive of chronic pulmonary mycosis with persistent 
fever; weight loss; night sweats; or hemoptysis.


CONCLUSIONS OF LAW

1.  Bronchial asthma is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, 
Diagnostic Code 6602 (2003).

2.  Histoplasmosis, benign type, is no more than 50 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.96, 4.97, Diagnostic Code 6834 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of VCAA directives via a February 2002 
letter.  A follow-up letter was sent in July 2002.  The 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and examinations or opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claims, notice of what he could do to help his claims and 
notice of how his claims were still deficient.  

In this case, notice was provided to the veteran before the 
rating decision.  The claimant was provided every opportunity 
to submit evidence, and to attend a hearing.  He attended a 
hearing.  He was provided with notice of the appropriate law 
and regulations.  He was provided notice of what evidence he 
needed and notice of what evidence VA would secure on his 
behalf.  He was given ample time to respond.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claims.  Thus, he has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims and notice of how his claims were still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA and private records have been obtained.  The 
veteran has been examined.  The records satisfy 38 C.F.R. 
§ 3.326.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the claimant.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issues on appeal.  


Background

Historically, the veteran was granted service connection for 
chronic bronchitis in a March 1947 rating decision.  A 10 
percent rating was assigned effective November 1946.  In an 
October 1947 rating decision, the 10 percent rating was 
reduced to non-compensable effective December 1947.  

In a June 1948 rating decision, the AOJ recharacterized the 
veteran's disability as histoplasmosis, benign type, and 
assigned a 70 percent rating effective December 1947.  In a 
March 1953 rating decision, the disability rating was reduced 
to non-compensable effective May 1953.  

In an April 1986 rating decision, the disorder was 
reclassified to separately rate bronchial asthma and 
histoplasmosis, each rated as non-compensable.  In a 
June 1986 rating decision, the disability rating for 
bronchial asthma was increased to 10 percent effective June 
1986.  

In February 2002, correspondence was received from the 
veteran and his representative in which increased ratings for 
bronchial asthma and histoplasmosis, benign type, were 
requested.  

In May 2001, the veteran was seen by M. C., M.D.  The 
respiratory evaluation was negative for cough, hemoptysis, 
change in sputum, asthma, tuberculosis, exposure to 
chemicals, and shortness of breath.  The lungs were clear to 
auscultation without wheezes, rhonchi, or rales.  The 
extremities were without cyanosis, clubbing, or edema.  

Private x-rays taken in May 2001 revealed linear densities at 
both lung bases which were not present in June 1998.  These 
were probably a result of partial atelectasis.  There were 
small calcified granulomata throughout the lungs bilaterally 
which were unchanged and consistent with old granulomatous 
disease.  There was no evidence of consolidation or pleural 
effusion.  June 2001 chest x-rays  revealed no evidence of 
pulmonary contusion, pneumothorax or pleural effusion.  
Several small nodules were noted which appeared to be 
calcified granulomata.  In November 2001, the veteran was 
treated for a deep cough and for coughing up.  March 2002 
chest x-rays revealed suspected right upper lobe pneumonia.  
Later x-rays revealed nearly resolved infiltrate in the right 
upper lobe and that the bibasilar atelectasis was unchanged.  

In March 2002, the veteran was afforded an examination for VA 
by QTC Medical Services.  At that time, the veteran reported 
that he had been self-medicating his bronchial asthma and 
histoplasmosis with breathing exercises and plenty of 
exercise.  He reported that his condition had gradually 
worsened and that he had almost constant shortness of breath.  
He related that he just recently had an episode of bronchial 
pneumonia for which he was treated with Levaquin antibiotic 
treatment.  He had 1 day left before completing this course.  
The veteran stated that he had shortness of breath even with 
minimal exertion such as walking or climbing a single flight 
of stairs.  He did not use any other medication.  He lived in 
a house with his wife and was able to carry out the 
activities of daily living.  He had not been able to conduct 
his part-time work as a custodian recently due to his 
exacerbation and his shortness of breath.  The veteran 
appeared alert and in no apparent distress.  His lungs showed 
multiple crackles and rales throughout both lung fields.  X-
rays revealed pronounced flattening of the diaphragm, 
consistent with the diagnosis of obstructive lung disease.  
Pulmonary function testing revealed the following.  Forced 
expiratory capacity (FEC) was 3.06 liters, which was 84 
percent of predicted.  Forced Expiratory Volume in one second 
(FEV-1) was 2.2 liters which was 78 percent of predicted.  
FEV-1 percent was 72 which was 92 percent of predicted.  This 
indicated a mild degree of obstructive lung disease.  The 
examiner indicated that the FEV-1 was the best measure of 
this veteran's pulmonary function.  

The diagnoses were bronchial asthma and histoplasmosis, 
benign type.  The examiner stated that with regard to 
bronchial asthma, there was no change in this diagnosis.  The 
veteran did not appear to be obtaining adequate medical care.  
He was not on any medication which was recommended.  With 
regard to histoplasmosis, benign type, the examiner stated 
that there was no change in this diagnosis and it was based 
on the veteran's history.  The examiner opined that the 
veteran was able to engage in his usual occupation and 
activities of daily living.  However, he was in otherwise 
good health and would benefit from the appropriate treatment 
of his asthma to relieve shortness of breath and continue his 
part-time work.  

In July 2002, the veteran was seen by VA.  The veteran 
reported that he was congested all of the time.  He related 
that he had been on inhalers, but felt that they were 
ineffective.  He reported having a cough which was productive 
of yellow sputum, but no blood.  Pulmonary examination was 
within normal limits.  Chest examination was clear to 
auscultation bilaterally.  In October 2002, it was noted that 
the veteran had asthma without any hospitalizations or 
intubations for attacks.  It was mild and intermittent in 
nature.  The examiner indicated that his histoplasmosis 
caused shortness of breath.  It was noted that he had 
pneumonia 4 months previously, but it was resolved.  

In January 2003, the veteran was seen by a private facility.  
It was noted that he had a problem cough and was coughing so 
badly, that he almost vomited with the cough.  He was given 
Hitinex cough medicine.  In March 2003, it was noted that he 
still had the productive cough, but the cough medicine seemed 
to be helping quite a bit.  

In September 2003, the veteran was seen by VA.  He reported 
that he had exertional dyspnea and a productive cough.  He 
denied orthopnea and paroxysmal nocturnal dyspnea (PND) and 
hemoptysis.  It was noted that the veteran was not on oxygen 
or a CPAP machine.  Aspergillus serology was negative.  Chest 
examination was negative for wheezing and crackles.  Chest 
expansion was normal.  In November 2003, the veteran denied 
shortness of breath, cough, and hematemesis.  Lung 
examination revealed "CTAB" when the veteran breathed 
slowly if he took a deep breath.  There was cough with yellow 
sputum.  In December 2003, the veteran reported that he was 
unable to lay down because of his cough and that he could not 
breathe well because of his asthma.  He was referred to the 
hospital.  In January 2004, it was noted that the veteran had 
a flu-like illness and was given medication.  He had residual 
cough with sputum production.  His breath sounds were harsh.  

In June 2003, the veteran testified at a personal hearing.  
In that hearing, he testified that he had increased problems 
with breathing, shortness of breath, and a productive cough.  
He indicated that he had shortness of breath upon climbing 
stairs and had to rest about 1/2 way up a flight.  He stated 
that he went for treatment every 30 days.  He indicated that 
he had an Albuterol inhaler.  He stated that he used it once 
or twice a day when he was told to use it or felt that he 
needed to use it.  He also related that he had a spray bottle 
inhaler.  He reported having an episode of pneumonia.  He 
related that he was unable to continue in his employment due 
to his pulmonary problems.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent evidence regarding 
the current level of the veteran's service-connected 
disabilities.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 6602 for bronchial asthma and a 50 percent 
rating under Diagnostic Code 6834 for histoplasmosis, benign 
type.  The regulations do not permit ratings under Diagnostic 
Codes 6600 through 6817and 6822 through 6847 to be combined 
with each other.  38 C.F.R. § 4.96(a).  Rather, a single 
rating is assigned under the diagnostic code that reflects 
the dominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  

In this case, the Diagnostic Code which affords a higher 
rating is Diagnostic Code 6834 for histoplasmosis, benign 
type.  However, the AOJ left the separate ratings in effect.  
The AOJ indicated that this rating was protected pursuant to 
38 C.F.R. § 3.951.  The Board notes that it has not been 20 
years.  The veteran is entitled to receive one disability 
rating.  However, the Board will not disturb the 10 percent 
rating for bronchial asthma as the AOJ has left this rating 
intact.  However, the Board will only consider if a rating in 
excess of 50 percent, as the higher rating, is warranted 
under either applicable diagnostic code.  

Bronchial asthma is rated under Diagnostic Code 6602.  Under 
Diagnostic Code 6602 asthma is rated based on results of 
pulmonary functions tests, the required treatment, and the 
frequency and severity of asthmatic attacks.  A 60 percent 
evaluation is assigned where FEV-1 is in the range from 40 to 
55 percent of predicted value, or; the ration of FEV-1 to 
forced vital capacity (FVC) is in the range from 40 through 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or: intermittent (at least 
three per year) causes a systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is assigned for 
pronounced asthma where FEV-1 is less than 40 percent of 
predicted value, or; the ration of FEV-1 to FVC is less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; which requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunal-suppressive medications. 38 C.F.R. § 4.96, Diagnostic 
Code 6602.

The competent evidence shows that the veteran does not meet 
the criteria for a 60 percent rating.  His pulmonary function 
testing does not meet the criteria.  Further, although he 
received regular monthly care from his physician, it is not 
for monthly exacerbations nor does he have intermittent (at 
least three per year) use for systemic (oral or parenteral) 
corticosteroids.  

Histoplasmosis, benign type, is rated under Diagnostic Code 
6834.  Under that code, histoplasmosis of the lung manifested 
by chronic pulmonary mycosis with persistent fever, weight 
loss, night sweats, or massive hemoptysis is assigned an 
evaluation of 100 percent.

The competent evidence does not show that the veteran meets 
the criteria for a higher 100 percent rating.  The veteran 
does not have chronic pulmonary mycosis with persistent 
fever.  No weight loss has been attributed to his respiratory 
disability.  The veteran does not report having night sweats.  
The veteran consistently denies having hemoptysis and no 
bloody sputum has been shown on objective examination.  
Accordingly, the veteran's histoplasmosis of the lung is not 
of such severity to warrant a 100 percent rating.  

The veteran is credible to report that his respiratory 
disabilities have increased in severity.  He credibly set 
forth his current symptoms during his hearing and in 
correspondence of record.  The Board believes him.  However, 
since that hearing, the veteran has been granted a 50 percent 
rating for histoplasmosis of the lung as well as TDIU.  
Although the veteran's disabilities had worsened as he 
stated, the veteran does not meet the necessary criteria for 
a schedular 100 percent rating.  

Accordingly, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

To the extent that there is industrial inadaptability, the 
AOJ grated a total rating for compensation on the basis of 
individual unemployability.



ORDER

An increased rating for bronchial asthma is denied.  

An increased rating for histoplasmosis, benign type, is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



